Citation Nr: 1521740	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  10-42 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to Department of Veterans Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from November 1949 to May 1956.  He died in October 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  The appellant filed a claim for death benefits alleging her entitlement to this benefit as his lawful surviving spouse.

The Board notes, however, that another individual (hereinafter referred to as M.C.) has also filed a claim for death benefits alleging her entitlement to this benefit as the Veteran's lawful surviving spouse; M.C. appears to have been recognized by the RO as the Veteran's lawful surviving spouse during the pendency of this appeal in RO determinations including a September 2010 decisional letter addressing M.C. as the Veteran's surviving spouse.  As there are two individuals claiming to be the Veteran's lawful surviving spouse (and thus eligible for VA death benefits), a determination must first be made as to who may be recognized as the Veteran's legal surviving spouse for VA purposes, and consequently that is the matter before the Board.  Significantly, the award of benefits to one claimant would affect the pending claim by the other claimant.  Because only the appellant (and not M.C.) currently has an appeal perfected and certified for Board review, she is identified as the appellant herein.

As discussed in greater detail below, the appellant requested an opportunity to present her case at a Board hearing in her October 2010 Form 9, but the Board finds that errors were made in the RO's attempts to schedule and notify the appellant of the hearing (neither the appellant nor her representative were ever notified of the scheduled hearing at a correct address of record), and the hearing request remains pending and unfulfilled.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the pendency of this appeal, M.C. appears to have become recognized by VA as the deceased Veteran's surviving spouse; the appellant seeks to be recognized as the deceased Veteran's surviving spouse.  Because allowance of her appeal would result in a loss of benefits to M.C., this is a contested claim.  There are special procedural safeguards applicable in contested claims.  See 38 U.S.C.A. § 7105A; 38 C.F.R. §§ 19.100, 19.101, 19.102, 20.713; see also M21-1 Part III, Subpart vi, Chapter 6.  All interested parties will be specifically notified of the action taken by the AOJ in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.  Upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties will be furnished with a copy of the Statement of the Case (SOC).  38 C.F.R. § 19.101.  When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information that could directly affect the payment or potential payment of the benefit that is the subject of the contested claim.  38 C.F.R. § 19.102.  Further, if a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimant and representative, if any, will be allowed to present opening testimony and argument; the appellant will then be allowed an opportunity to present testimony and argument in rebuttal.  38 C.F.R. § 20.713(a).

A close review of the claims file shows that this case is rife with procedural errors.  In this case, it is not shown that the VA has fulfilled its obligations under the procedures relating to contested claims; it is also not shown that VA has fulfilled essential notice obligations to the appellant directly.  There appears to have been error and confusion in the RO processing of this matter such that certain notice was not attempted to be sent to both parties; moreover, the RO's mismatching of the mailing addresses of M.C. and the appellant appears to have resulted in no proper mailing of certain notice to either party, including the appellant.  Significantly, it appears that notice of the scheduling of the appellant's requested Travel Board hearing was never properly provided to the appellant and her request for a Travel Board hearing remains pending and unfulfilled.

The Veteran died in October 2008.  That same month, both M.C. and the appellant filed claims for DIC benefits in connection with the Veteran's death.  The appellant also claimed entitlement to reimbursement of burial expenses (this claim was granted in December 2008).

In November 2008, the RO notified M.C. that her claim was denied because of evidence indicating that she and the Veteran were divorced in October 2002 and that, consequently, she could not be recognized as the Veteran's surviving spouse for DIC benefits purposes.   

In November 2008, M.C. informed the RO that "[a]t my knowledge, I'm not divorce[d] from [the Veteran] to the present."  In March 2009, M.C. submitted additional evidence attempting to show that her marriage to the Veteran had never been properly legally dissolved.

In December 2008, the RO notified the appellant that she had been granted a reimbursement for the Veteran's burial expenses.

In September 2009, the RO issued an administration decision determining that "the veteran's divorce from [M.C.] is not valid," and that consequently "the veteran's marriage to [M.C.] was not legally terminated."  The September 2009 determination concluded that "[the appellant]'s marriage to the veteran may not be deemed valid for VA purposes.... the pre-existing legal impediment of the veteran's prior undissolved marriage [to M.C.] effectively estops her from receiving benefits as she is not legally the veteran's surviving spouse."

It is not entirely clear whether the complete text of the September 2009 administrative determination was sent to either or both of M.C. and the appellant.  However, on the same date as the administrative decision, two separate decisional letters were sent to M.C. and the appellant.  The decisional letter sent to M.C. stated that because she had not responded to a prior request for information and evidence "we must deny your claim for death benefits" (with the possibility to continue processing the claim if she were to provide the requested information by June 2010).  The different letter sent to the appellant informed her that her claim for DIC was denied on the basis that her "marriage to the veteran may not be deemed valid for [VA] purposes....  You can't be recognized as the surviving spouse of the veteran."

In September 2009, the appellant submitted a notice of disagreement initiating her appeal of the September 2009 denial of her claim for VA death benefits; she argued that VA had previously acknowledged that she was the Veteran's spouse and that "I had no knowledge of any impediment to prevent our marriage, and I lived with and cared for my husband from the date of marriage to the date [of] his death....  I should be considered under deemed [valid] marriage."

In March 2010, the appellant submitted a signed written statement with significant testimony concerning her claim.  This correspondence included the appellant's own identification of her postal address (hereinafter "appellant's address"); the appellant's address was the same as had been used by the RO previously in successfully corresponding with the appellant.  However, in March 2010 the adverse party, M.C., wrote to the RO and claimed that the same address actually belonged to M.C.'s niece.  An April 2010 Report of Contact and an associated internal RO note shows that the RO relied upon information provided by M.C. to conclude that the address associated with the appellant was not the appellant's correct address and actually belonged to M.C.'s niece; an instruction was made to "remove" the appellant's address from the appellant's mailing profile and attempt to determine the appellant's correct address anew.  It thus appears that the RO relied upon M.C.'s report of information (and possibly a third party expressly acting for M.C.) to disassociate the appellant from her address, one that the appellant had identified as her own and which had been previously used effectively by the RO to correspond with the appellant.  Further confusing this matter, it does not appear that an effort to determine another correct mailing address for the appellant was completed, and the address formerly associated with the appellant was simply reassociated with M.C. instead, such that several subsequent mailings intended for M.C. were addressed to M.C. by name but to the postal address that had been previously associated with the appellant (with at least some of these items returned as undeliverable, including as documented in the claims-file in November 2010).

As discussed below, there generally appears to have been no attempt by the RO to send pertinent correspondence to the appellant at any address following this March/April 2010 confusion of addresses, with an exception being the September 2010 SOC.  Notably, a copy of the September 2010 SOC was sent to the appellant at the address that had originally been associated with her name, and she clearly appears to have received the mail; she replied to it with a timely Form 9 substantive appeal she signed and repeating her confirmation that the address in question was her correct address.  Yet, following this, the RO resumed associating the appellant's address with the adverse contesting party (M.C.), and furthermore the RO does not appear to have attempted to send pertinent correspondence to the appellant at all.

In September 2010, the RO issued a new administrative decision that appears substantially the same as the September 2009 administrative decision finding that M.C.'s marriage to the Veteran was never legally terminated and that the appellant's marriage to the Veteran is invalid for VA purposes.  (The September 2010 administrative decision has a different date and different signatories than the September 2009 version).  It is again unclear whether the complete text of this administrative determination was sent to both or either of the contending spouses.

However, further confusion arises in this case because, as discussed above, the RO appears to have mis-associated the appellant's address with M.C.'s name, and furthermore generally ceased attempting to mail correspondence to the appellant at all.  Until September 2010, contact with M.C. was maintained by the RO through her address of record in California, United States; contact with the appellant was maintained by the RO through her address of record in the Philippines (the "appellant's address" referred to above).  Unfortunately, in September 2010, it appears that these addresses were mismatched and correspondence addressed to M.C. by name was sent to the mailing address of the appellant.  

A September 2010 letter and rating decision (not the administrative decision) was addressed to M.C. (by name, but sent only to the mailing address of the appellant) and explained that M.C.'s claim for death pension, accrued benefits, and service connection for the cause of the Veteran's death had been denied.  This action appears to have recognized M.C. as the valid claimant on those matters.  A later September 2010 letter to M.C. (by name, but sent only to the mailing address of the appellant) expressly addressed M.C. as "the surviving spouse of the veteran" and notified her that she was entitled to "receive the veteran's benefit for the month in which he died."

The Board observes that there are other items of correspondence from around this time that appear to be addressed to M.C. by name but were sent to the mailing address of the appellant only.  There are also indications in the record that at least some of this correspondence was returned as undeliverable.

In September 2010, the RO issued an SOC addressing "Whether [the appellant] may be recognized as the veteran's surviving spouse for Department of Veterans Affairs (VA) death benefits."  This September 2010 SOC was sent to both M.C. (at her correct address of record) and to the appellant (at her correct address of record).

In October 2010, the appellant filed a timely VA Form 9 to perfect her appeal of the determination that she is not the proper surviving spouse of the Veteran for VA purposes (and also reconfirming that her prior address of record was indeed her address).  The appellant's Form 9 presents significant argument in support of her claim on appeal, and specifically requested an opportunity to present her case before the Board at a Travel Board hearing (she is entitled to such a hearing upon request).  It does not appear that the pertinent contents of the appellant's substantive appeal contentions were ever provided to M.C.

Later in September 2010, M.C. notified the RO that she had not received a decision on her DIC claim and requested that such be sent to her correct mailing address.  An internal RO memorandum dated in January 2011 indicates that the RO recognized a need to resend to M.C. (at her correct address in California) only the September 2010 notification letter concerning her entitlement to receive the Veteran's benefit for the month in which he died (and not the other decision from that month or other misaddressed correspondence); the January 2011 memorandum also directed that an RO employee "update widow's records to show new address."

Significantly, however, no correction of the addressing error was made before the RO dispatched notice regarding the hearing requested by the appellant in her substantive appeal.  In February 2011, the RO sent a single notice letter concerning the scheduling of the appellant's requested Travel Board hearing (scheduled for April 2011).  The single notice letter was addressed to M.C. by name, but mailed to the appellant's mailing address.  Notably, the letter was copied to M.C.'s representative and not the appellant's representative.  The Board notes that some prior items of correspondence sent to M.C. by name at the appellant's mailing address were returned as undeliverable, and there is absolutely no indication of record that the appellant or her representative ever actually received this misaddressed notice letter or were ever actually notified of the scheduling of her requested Travel Board hearing.  Rather, the claims-file simply reflects that no party reported to the April 2011 hearing.

Further notably, however, it appears that M.C. (but not the appellant) received actual notice of the hearing through M.C.'s representative receiving a copy of the notice letter.  Moreover, a statement from M.C.'s representative from the same date as the scheduled Board hearing shows that M.C. requested to reschedule the Board hearing for "a later date" because M.C. was in the United States but would be available to attend the hearing in the Philippines (where it was arranged, in accordance with the appellant's location) at a later time.

Consequently, it does not appear that the proper hearing request from the appellant has been honored.  The only notice letter sent regarding the hearing was intended for M.C. and sent to a mismatched name and address combination that had previously resulted in correspondence returned as undeliverable.  The letter was not properly sent to the appellant at her address of record (nor apparently even attempted to be sent to the appellant), it was not sent to the appellant's representative, and there is absolutely no indication that the appellant received the notice at any time.

The appellant's request for a Board hearing at her local RO remains to be properly fulfilled.  Because the appellant is entitled to such a hearing upon request, and because Travel Board and videoconference hearings held at the ROs are scheduled by the AOJ, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700(a).  The Board is compelled to remand this case to properly schedule a Board hearing in accordance with the appellant's request and to correctly notify the appellant of such hearing so that she may have the opportunity to attend (and to provide M.C. with appropriate notice in accordance with the contested claim procedures).

Additionally, the Board finds that there has not been compliance with mandated contested claim procedural safeguards in this case, and that corrective action is necessary.  As discussed above, only the September 2010 SOC appears to have been properly sent to both parties at their correct addresses.  All pertinent documents and information to which both contesting parties are entitled access must be properly provided to both parties, and at each's correct address of record.

Accordingly, the case is REMANDED for the following:

1.  The AOJ must review the record (with careful attention to the persistent errors made in the mailing of correspondence from 2010 onward including mismatching M.C.'s name with the appellant's address) and take all appropriate action to now ensure that all notice to both M.C. and the appellant required by contested claims procedures under 38 C.F.R. §§ 19.100, 19.101, 19.102, and 20.713 is properly mailed to the correct address of record for each party.  The AOJ must ensure that the appellant's address of record, which does not appear to have changed during the course of this appeal from the appellant's account, is confirmed with the appellant.  The appellant's mailing address of record must not be modified without the appellant's consent merely at the request of the adverse contesting party in this matter.

The AOJ must ensure that all pertinent administrative determinations (such as the September 2009 and September 2010 administrative decisions), rating decisions (including particularly the September 2010 rating decision denying M.C.'s claim of service connection for the cause of the Veteran's death), and other pertinent correspondence and information (including, to the extent that it contains information which could directly affect the payment or potential payments of the benefit, the content of the appellant's October 2010 substantive appeal) are correctively and properly provided to both M.C. and the appellant at their correct addresses (and also provided to their appointed representatives).

2.  The AOJ must ensure that all contested claims procedures under 38 C.F.R. §§ 19.100, 19.101, 19.102, and 20.713 are followed with respect to all future actions in this matter.

3.  The AOJ should schedule a hearing before the Board at the RO.  Pursuant to contested claims procedures, the AOJ must notify the appellant and M.C., and their representatives, of the date, time, and location of the hearing.  The AOJ should be sure to provide notification to both parties of the provisions of 38 C.F.R. § 20.713, including with regard to procedures for requesting a change in hearing date in a contested claim.  The AOJ must ensure that all notice is sent to the correct address of record for each party to be contacted.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

